Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (e).  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 6/22/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 6/22/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Dai (US 2002/0018929).
Regarding claim 1, a non-cylindrical shaped thermal battery comprising: 
an anode comprising a first salt binder [0043]: 
a cathode comprising a second salt binder [0038]; and 
a separator disposed between the anode and the cathode, the separator comprising a third salt binder [0043]; 
wherein the thermal battery is not cylindrical [0039, 0043].
Regarding claim 3, the anode comprises a lithium-aluminum alloy [0024].
Regarding claim 4, the first salt binder, the second salt binder, and the third salt binder are inorganic [0038, 0043].
Regarding claim 5, the first salt binder, the second salt binder, and the third salt binder are not aqueous [0038, 0043].
Regarding claim 6, the cathode is cast onto a current collector, regarding claim 7, the separator is cast onto the cathode, and regarding claim 8, the anode is cast onto the separator, the limitations has been considered but was not given patentable weight because the courts have held that the method of forming the product is not germane to the issue of patentability of the product itself.  “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from the product of prior art, the claim is unpatentable even though the prior product was made by a different process.”    In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Hence, Dai reads on claims 6-8.  Refer to [0035] of Dai.

Regarding claim 9, the first salt binder, the second salt binder, and the third salt binder comprise KCI [0038, 0043].
Regarding claim 10, the anode comprises an active material [0043].
Regarding claim 11, the separator comprises MgO and LiCL:KCI [0043].
Regarding claim 12, the cathode comprises an active material [0038].
Regarding claim 13, the separator comprises an active material [0043].
Regarding claim 14, the first salt binder comprises KCI [0038].
Regarding claim 15, the first salt binder comprises LiCl [0038].
Regarding claim 16, the first salt binder, the second salt binder, and the third salt binder comprise LiCl [0038].
Regarding claim 17, the first salt binder, the second salt binder, and the third salt binder comprise an alkali halide salt [0038]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dai (US 2002/0018929) as applied to claim 1, in view of Szwarc (Discharge characteristics of lithium-boron alloy anode in molten salt thermal cells, GEPP-TIS-451, Prepared for the U.S. Department of Energy, Albuquerque Operations Office Under Contract No. DE-AE04-76DP00656, March 31, 1980).

Regarding claim 2, Dai discloses using Li-Al for an anode, but does not disclose the anode comprises a lithium-boron alloy.  Szwarc teaches using Li-B anodes in a thermal battery.  See Abstract.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Li-B in the battery of Dai, as taught by Szwarc, since either material can be used as an anode active material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724